                         UNITED STATES BANKRUPTCY COURT
                     FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

IN RE: JAMES SIMMONS and                              : CHAPTER 13
       KEISHA SIMMONS                                 :
           Debtor(s)                                  :
                                                      :
         CHARLES J. DEHART, III                       :
         STANDING CHAPTER 13 TRUSTEE                  :
            Movant                                    :
                                                      :
               vs.                                    :
                                                      :
         JAMES SIMMONS and                            :
         KEISHA SIMMONS                               :
             Respondent(s)                            : CASE NO. 5-19-bk-01991


               TRUSTEE’S OBJECTION TO AMENDED CHAPTER 13 PLAN

                AND NOW, this 9th day of October, 2019, comes Charles J. DeHart, III,
Standing Chapter 13 Trustee, and objects to the confirmation of the above-referenced debtor(s)’
plan for the following reason(s):

                1. Trustee avers that debtor(s)’ plan is not feasible and cannot be administered due
to the lack of the following:

                     a. Proof of Claim for Island FCU.

               WHEREFORE, Trustee alleges and avers that debtor(s) plan is nonconfirmable and
therefore Trustee prays that this Honorable Court will:

                     a. Deny confirmation of debtor(s) plan.
                     b. Dismiss or convert debtor(s) case.
                     c. Provide such other relief as is equitable and just.

                                                  Respectfully submitted:

                                                  Charles J. DeHart, III
                                                  Standing Chapter 13 Trustee
                                                  8125 Adams Drive, Suite A
                                                  Hummelstown, PA 17036
                                                  (717) 566-6097

                                       BY:        /s/Agatha R. McHale
                                                  Attorney for Trustee




Case 5:19-bk-01991-RNO          Doc 30 Filed 10/09/19 Entered 10/09/19 10:47:25               Desc
                                 Main Document    Page 1 of 2
                                  CERTIFICATE OF SERVICE

               AND NOW, this 9th day of October, 2019, I hereby certify that I have served the
within Objection by electronically notifying parties or by depositing a true and correct copy of the
same in the United States Mail at Harrisburg, Pennsylvania, postage prepaid, first class mail,
addressed to the following:

Patrick J. Best, Esquire
18 N. 8th Street
Stroudsburg, PA 18360

                                                  /s/Deborah A. Behney
                                                  Office of Charles J. DeHart, III
                                                  Standing Chapter 13 Trustee2




Case 5:19-bk-01991-RNO         Doc 30 Filed 10/09/19 Entered 10/09/19 10:47:25                 Desc
                                Main Document    Page 2 of 2
